EXHIBIT October 28, 2008 GS Financial Corp.Announces Third Quarter Results METAIRIE, La. – GS Financial Corp. (the “Company”), (NASDAQ:GSLA), the holding company of Guaranty Savings Bank (www.guarantysb.com), announced quarterly earnings of $270,000 for the quarter ended September 30, 2008, up $201,000 or 291.3% from the same period in 2007.Earnings per share for the third quarter of 2008 were $.21, up from $.06 for the third quarter of 2007. The increase in earnings for the quarter ended September 30, 2008 was primarily due to an increase in interest and dividend income due to loan growth and improvement in our net interest margin. President Stephen E. Wessel noted, “We have been focused on reducing our cost of funds and the attainment of revenue enhancements which resulted in an increase of $388,000 in net interest income for the third quarter of 2008 as compared to the same period in 2007. During this time of financial crisis, many of our customers have come to see us as a refuge of trust and consistency which has helped us to increase both our loan and deposit balances. Since 1937, we have been focused on keeping things simple. Our reputation in the community is based upon offering sensible, competitive, easy to use accounts and services combined with personal attention to our customer’s financial goals.” For the first nine months of 2008, net income totaled $164,000, down 64.2% from $458,000 in the same period of 2007. Earnings per share for the first nine months of 2008 were $.13, down 65.8% or $.25 over the same time period in 2007. The decrease in earnings for the first nine months of 2008 was primarily a result of the recognition of a non-cash impairment charge of $651,000 (pre-tax) and $430,000 (after-tax) related to the Company’s investment in two mutual funds that hold mortgage-backed securities. In addition, the earnings for the first nine months of 2007 included the reversal of a provision for loan losses of $300,000 compared with no provision or reversal in the same period of 2008. President Wessel commented, “There continues to be challenges in our industry, however, our third quarter results reflect continued progress in the attainment of our strategic goals. We have experienced growth in our core business of loans and deposits while maintaining good credit quality resulting in increased interest and dividend income while flattening our expense growth in the third quarter of 2008.” Net interest income for the quarter ended September 30, 2008 was $1.8 million, up 27.5% from $1.4 million in the third quarter of 2007, and up 9.9% or $162,000 from the second quarter of 2008.The third quarter 2008 net interest margin was 3.52%, up 10 basis points from 3.42% for the third quarter of 2007, and up 7 basis points from 3.45% in the second quarter of 2008. Net interest income for the first nine months of 2008 was $4.9 million, up 18.2% from $4.2 million during the same period in 2007.The increase in net interest income was primarily the result of a decrease in deposit costs and the use of lower cost Federal Home Loan Bank advances to fund loan growth. In addition, the Company has successfully grown the amount of non-interest bearing deposits which is one of our strategic initiatives. The net interest margin for the first nine months of 2008 was 3.38%, down 9 basis points from 3.47% for the same time period in 2007. Total assets at September 30, 2008 were $217.0 million compared to $186.5 million at December 31, 2007, an increase of approximately $30.5 million or 16.4%. Net loans increased $30.8 million or 26.0% from $118.5 million at year end 2007 to $149.3 at September 30, 2008. Deposit accounts increased approximately $8.7 million or 6.7% from $129.5 million at December 31, 2007 to $138.2 million at September 30, 2008. Borrowings from the Federal Home Loan Bank increased from $27.0 million at December 31, 2007 to $49.9 million at September 30, 2008.
